Citation Nr: 1720797	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal for additional development in September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Sensorineural hearing loss had its onset in service, and the preponderance of the evidence establishes that the Veteran's diagnosed sensorineural hearing loss is etiologically related to service.

2. The evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in service or is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is granting the full benefits sought on appeal, no further discussion of compliance with VA's duties to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Bilateral Hearing Loss and Tinnitus

In a March 2005 VA examination, the examiner diagnosed bilateral sensorineural hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  The examiner also noted the Veteran's complaints of tinnitus.  Element (1) of Shedden has been met.

Recognition is given to the December 2016 VA examination that determined that poor test-retest reliability and behavioral responses precluded an accurate measure of the Veteran's hearing loss.  Such causes the Board to question the true level of severity his hearing loss.  However, the fact remains that hearing loss for VA purposes had already been established on examination in March 2005.  It was also shown in a November 2016 private evaluation.  

The Veteran attributes his current hearing loss and tinnitus to in-service noise exposure.  The Veteran's DD-214 documents his military occupational specialty of crewman, and service records show that the Veteran served as a cannoneer, assistant gunner, and gunner in the Republic of Vietnam.  The Board finds the Veteran's reports of in-service noise exposure credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  As such, element (2) of Shedden is met for the Veteran's hearing loss and tinnitus claims.

With respect to hearing loss, there is no evidence of treatment or diagnosis of hearing loss in service or for many years thereafter.  However, lay testimony from the Veteran's spouse supports his claim of hearing loss since service.  At the Veteran's May 2016 Board hearing, his spouse testified that the Veteran's hearing changed from the time he entered and left service, and that his hearing loss has progressively worsened over time.  Such is supported by the medical record.

The Veteran's entrance examination contains the results of audiometric testing.  As the Veteran's audiometric testing was conducted in May 1966 and reported according to American Standards Association (ASA) standards, the results must be converted to ISO-ANSI standards.  The results of the May 1966 audiometric testing are as follows, with pure tone thresholds in decibels after conversion to ISO-ANSI standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
10
LEFT
15
10
10
25
5

The Veteran's separation examination also includes the results of audiometric testing.  The results are as follows, with pure tone thresholds in decibels after conversion to ISO-ANSI standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
25
LEFT
20
15
15
25
25

The Veteran did not have hearing loss for VA purposes at separation.  However, there was a shift in hearing acuity during service that could serve as the basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Taken together with the circumstances of the Veteran's service and aforementioned lay testimony, the totality of the evidence supports the finding that the onset of the Veteran's current hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his bilateral hearing loss.  See 38 C.F.R. § 3.303.

With respect to tinnitus, the evidence is at least in equipoise on the question of a nexus, or Shedden element (3).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The March 2005 VA examiner stated that the cause of tinnitus cannot be determined with certainty, but based on the Veteran's report of late onset about three decades after service, tinnitus is less likely as not due to military noise exposure.  However, at his May 2016 hearing, the Veteran explained that he experienced ringing in the ears both during and immediately after service, but did not seek treatment for it.   

Despite the VA examiner's negative nexus opinion, the Board finds the Veteran's competent and credible reports of tinnitus to be of equal weight to the medical opinion, particularly because the examiner did not have access to the Veteran's claims file to gain a complete understanding of the Veteran's service history.  In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of tinnitus, and credible lay testimony, the Board finds the evidence is at least in relative equipoise regarding tinnitus.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


